Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
This application discloses and claims only subject matter disclosed in the prior application 14/488,195 filed September 16, 2014, and names the inventor or at least one joint inventor named in the prior application. The examiner acknowledges the Applicant’s claim for the benefit of the filing date of the prior application. 
Information Disclosure Statement
It is noted that no Information Disclosure Statement has been filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Zhao et al (US Patent Application Pub. No. 2010/0318999 A1) hereinafter Zhao.
Regarding claim 1, Zhao teaches:
A computer-implemented method, comprising: indicating, in a database, that a first computing system is assigned to a second computing system, wherein the second computing system is a virtual machine instance that, when executed, performs operations on behalf of the first computing system (see Fig. 1 and ¶¶ [0004],[0007], Zhao shows a system which implements program partitioning, in which programs are decomposed into work units/components which are partitioned between a device such as a smartphone (first computing system) and cloud resources allowing the program to use the computational and storage resources of the cloud and the local resources of the device, Fig. 1 items 108(1)-108(D), Fig. 9 and ¶¶ [0026],[0062] assigned to a second computing system) by the cloud partitioning engine based on the partitioning policy and profile database and other reasons such as workload of the device (indicating, in a database)
as a result of the first computing system being assigned to the second computing system in the database: causing the second computing system to determine how to perform the operation on behalf of the first computing system; (see Fig. 2 items 202(1)-(3) and ¶¶ [0032],[0033] , Zhao shows the system uses a partitioning policy to maximize responsiveness to the user and the work units 202(1)-(3) execute on the smartphone device while the work unit 202(4) which requires intensive processing executes on the cloud execution space (second computing system to determine how to perform the operation on behalf of the first computing system)
causing the second computing system to obtain a request that indicates an operation to be performed by the first computing system; (see Fig. 2 item 202 and ¶ [0033], Zhao shows an example facial recognition program in which a work unit which involves searching for a matching feature vector, which requires intensive processing and access to a large database of faces searching through thousands or millions of faces to determine a match outstrips the storage and processing capability of the device, and the resources of the cloud are called upon (second computing system to obtain a request),
submitting an indication of the results from performing the operation to the first computing system in response to satisfying the request (see Fig. 2 item 202(4)and ¶ [0031], Zhao shows the cloud performs the searching of the database based on the bitmap from the camera and the feature vector data generated on the mobile device, Fig. 2 item 202(5) shows the cloud execution system returns the search results to the mobile device (submitting an indication of the results)

Regarding claim 2, Zhao teaches claim 1
The computer-implemented method of claim 1, further comprising: causing the second computing system to forward the request to one or more other computing systems to perform the operation (see ¶ [0005], Zhao shows a model of the work unit is built using the profile and current state data and and/or the cloud, and a determination to partition work units between the client and the cloud is made based on comparison of metrics and the partitioning policy (forward the request to one or more other computing systems to perform the operation).

Regarding claim 3, Zhao teaches claim 1
The computer-implemented method of claim 1, further comprising: storing results from performing the operation in a location using a storage service connected to the second computer system  (see ¶ [0044], Zhao shows a work unit comprises discrete portions of computation which may be executed dependently or independently of one another and include tasks, threads, processes, objects, and others such as database operations and input/output operations, and a work unit may vary from a single calculation to an entire program, with a level of granularity chosen as appropriate for the application at hand, which are partitioned between a device, such as a smartphone and cloud resources, allowing the program to use the computational and storage resources of the cloud (using a storage service connected to the second computer system)

Regarding claim 4, Zhao teaches claim 1
The computer-implemented method of claim 3, wherein the indication comprises the location identifying where the results from performing the operation are stored (see Fig.1 item 118 and  ¶ [0028], Zhao shows the cloud work unit storage may store program code, objects, state data, etc., and results from a work unit may also be stored in work unit storage until a scheduled communication with device (indication comprises the location identifying where the results)

Regarding claim 5, Zhao teaches claims 1
The computer-implemented method of claim 1, further comprising: causing the second computer system to determine which portions of the operation that are to be performed by the second computer system and which portions of the operation that are to be performed by the first computer system (see Fig. 1 items 110(1)-(W), Fig. 6 and ¶ [0048], Zhao shows the cloud execution space includes multiple servers and the work units are partitioned among them by the Decomposition engine which determines the discrete work units present in a program, using elements introduced at coding, compile time, dynamically, during profiling, either individually or in combination and may construct wrappers or other encapsulations, insert jump routines, dynamically inject code or trap code execution to enable an executable or functional portion to be separated into a discrete work unit which can be assigned to multiple servers in the cloud execution space (second computer system to determine which portions of the operation that are to be performed by the second computer system)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Howard et al (US Patent Application Pub. No. 2016/0062623 A1 hereinafter Howard.
Regarding claim 6, Zhao teaches claim 1.
Zhao does not explicitly show:
The computer-implemented method of claim 1, further comprising: aggregating data packets originally intended for the first computer system and rerouting the data packets to the second computer system for processing
Howard shows:
The computer-implemented method of claim 1, further comprising: aggregating data packets originally intended for the first computer system and rerouting the data packets to the second computer system for processing (see Fig. 1 and ¶ [0048],[0055], Howard shows a system for delivering content to mobile devices which uses a companion device which acts as a proxy device, ¶ [0039]-[0041] shows content may be received from sources such as the mobile device or the Internet or other devices, and a content infrastructure server routes the content to the mobile device or the companion device, where content may include a text message, image or video data, or a notification (rerouting the data packets to the second computer system for processing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao to incorporate the teaching of Howard such that the cloud system includes a content infrastructure server which receives data from sources such as mobile devices or the Internet or other devices, and routes the data to the cloud companion devices. Doing so would enable efficient processing of data from large number of devices since the system would reroute the data to the companion servers in the cloud.

Claims 7-12 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Shaw (US Patent Application Pub. No. 2016/0048399 A1, and in further view of Howard.
Regarding claims 7 and 13, Zhao teaches
A system, comprising: one or more processors; and memory with instructions that, as a result of being executed by the one or more processors, cause the system to: obtain a request that indicates an operation to be executed by a first computer system; (see Fig. 1 and ¶¶ [0004],[0007], Zhao shows a system which implements program partitioning, in which programs are decomposed into work units/components first computing system) and cloud resources allowing the program to use the computational and storage resources of the cloud and the local resources of the device, Fig. 2 item 202 and ¶ [0033] shows an example facial recognition program in which a work unit which involves searching for a matching feature vector, which requires intensive processing and access to a large database of faces searching through thousands or millions of faces to determine a match outstrips the storage and processing capability of the device, and the resources of the cloud are called upon (obtain a request), 
cause the second computer system to determine execution of the operation on behalf of the first computer system;(see Fig. 9 step 912 and ¶ [0067], Zhao shows the work units are executed on the device execution space and the cloud execution space as determined by the partitioning profile and policy processing (determine execution of the operation on behalf of the first computer system)
Zhao does not explicitly show:
query a database to identify a second computer system that is assigned to the first computer system, wherein the second computer system is a virtual machine instance; 
submit a notification to the first computer system in response to completing the request
Shaw shows:
query a database to identify a second computer system that is assigned to the first computer system, wherein the second computer system is a virtual machine instance (see Fig. 2 and ¶ [0004],[0035], Shaw shows a system that facilitates sensor orchestration for large numbers of sensors, which includes instantiation of a virtual machine based on receiving user preference information relating to a selection or activation criterion and/or an event or trigger information (second computer system is a virtual machine instance), ¶ [0017] shows a VM is instantiated on a computing device allowing the VM to receive sensor information and perform a function related assigned to the first computer system), connected to remote data stores such as an available VM instance store, sensor information store, sensor data and employed VM instances (in a database)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao to incorporate the teaching of Shaw such that the cloud system instantiates a VM on receiving the request using information in a database. Doing so would enable the system to be scalable to support large number of devices since the system can instantiate cloud resources/VMs as needed.
Howard shows:
submit a notification to the first computer system in response to completing the request (see Fig. 1 and ¶ [0048],[0055], Howard shows a system for delivering content to mobile devices which uses a companion device which acts as a proxy device, ¶ [0039]-[0041],[0003] shows content may be received from sources such as the mobile device or the Internet or other devices, and a content infrastructure server routes the content to the mobile device, where content may include a text message, image or video data, or a push notification from an application (submit a notification to the first computer system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao to incorporate the teaching of Howard such that the cloud system includes a content infrastructure server which receives data such as notifications from sources such as Internet services, and routes the data to the cloud companion devices. Doing so would allow users of mobile devices to efficiently interact with content since the system would be able to deliver push notifications to the mobile devices.

Regarding claims 8 and 19, Zhao modified by Shaw and Howard teaches the system and medium of claims 7 and 13
The system of claim 7, wherein the memory further includes instructions that, as a result of being executed by the one or more processors, cause the system to: store results from executing the operation in a storage device; and provide a storage location for the results in the notification (see ¶ [0044], Zhao shows a work unit comprises discrete portions of computation which may be executed dependently or independently of one another and include tasks, threads, processes, objects, and others such as database operations and input/output operations, allowing the program to use the computational and storage resources of the cloud (store results from executing the operation in a storage device), Fig.1 item 118 and  ¶ [0028] shows the cloud work unit storage may store objects, state data, etc., and results from a work unit in work unit storage until a scheduled communication with device (provide a storage location for the results)

Regarding claims 9 and 15, Zhao as modified by Shaw and Howard teaches the system and medium of claims 7 and 13.
Zhao shows:
The system of claim 7, wherein the memory further includes instructions that, as a result of being executed by the one or more processors, cause the system to: enable the second computer system to submit requests to cause other computer systems to execute at least part of the operation. (see ¶ [0031], Zhao shows the cloud obtains data generated on the mobile device which is processed by the cloud execution space, Fig. 1 items 110(1)-(W), Fig. 6 and ¶ [0048] shows the cloud execution space includes multiple servers and the work units are partitioned among them by the Decomposition engine which determines the discrete work units present in a program, using elements introduced at coding, compile time, dynamically, during profiling, either individually or in combination and may construct wrappers or other encapsulations, insert jump routines, dynamically inject code or trap code execution cause other computer systems to execute at least part of the operation).

Regarding claims 10 and 18, Zhao as modified by Shaw and Howard teaches the system and medium of claims 7 and 13.
Zhao does not explicitly show:
The system of claim 7, wherein the memory further includes instructions that, as a result of being executed by the one or more processors, cause the system to aggregate data packets originally intended for the first computer system and reroute the data packets to the second computer system for processing
Howard shows:
The system of claim 7, wherein the memory further includes instructions that, as a result of being executed by the one or more processors, cause the system to aggregate data packets originally intended for the first computer system and reroute the data packets to the second computer system for processing (see Fig. 1 and ¶ [0048],[0055], Howard shows a system for delivering content to mobile devices which uses a companion device which acts as a proxy device, ¶ [0039]-[0041] shows content may be received from sources such as the mobile device or the Internet or other devices, and a content infrastructure server routes the content to the mobile device or the companion device, where content may include a text message, image or video data, or a notification (reroute the data packets to the second computer system for processing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao to incorporate the teaching of Howard such that the cloud system includes a content infrastructure server which receives data from sources such as mobile devices or the Internet or other devices, and routes the data to the cloud companion devices. Doing so would enable efficient processing of data from large number of devices since the system would reroute the data to the companion servers in the cloud.

Regarding claim 11, Zhao as modified by Shaw and Howard teaches claim 7.
Zhao shows:
The system of claim 7, wherein the memory further includes instructions that, as a result of being executed by the one or more processors, cause the system to provide access, based at least in part on a set of policies, to a plurality of applications executed by the second computer system (see Fig. 1 and ¶¶ [0018],[0031],[0048], Zhao shows application, programs may be comprised of work units (a plurality of applications) which may be discrete portions of computation capable of execution dependent or independent of other work units, where work units may be defined in terms of a partitioning policy which is in place the cloud (on a set of policies).

Regarding claims 12 and 14, Zhao as modified by Shaw and Howard teaches the system and medium of claims 7 and 13
The system of claim 7, wherein the memory further includes instructions that, as a result of being executed by the one or more processors, cause the system to enable the second computer system to determine which portions of the operation that are to be executed by the second computer system and which portions of the operation that are to be executed by the first computer system (see Fig. 1 items 110(1)-(W), Fig. 6 and ¶ [0048], Zhao shows the cloud execution space includes multiple servers and the work units are partitioned among them by the Decomposition engine which determines the discrete work units present in a program, using elements introduced at coding, compile time, dynamically, during profiling, either individually or in combination and may construct wrappers or other encapsulations, insert jump routines, dynamically inject code or trap code execution to enable an executable or functional portion to be separated into a discrete work unit which can be assigned to multiple servers in the cloud execution space (second computer system to determine which portions of the operation that are to be executed by the second computer system and which portions of the operation that are to be executed by the first computer system)

Regarding claim 16, Zhao as modified by Shaw and Howard teaches claim 13.
Zhao does not explicitly show:
The non-transitory computer-readable storage medium of claim 13, wherein the one or more indications comprise one or more Uniform Resource Locators (URLs) to obtain the results from performing the operation
Howard shows:
The non-transitory computer-readable storage medium of claim 13, wherein the one or more indications comprise one or more Uniform Resource Locators (URLs) to obtain the results from performing the operation (see ¶ [0003],[0039],[0148], Howard shows content the content infrastructure server routes the content to the mobile device, where content may include a notification (one or more indications), data in a message can be sent any suitable application layer protocol, such as HTTP, and when a notification is received, the application can retrieve the new content (comprise one or more Uniform Resource Locators),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao to incorporate the teaching of Howard such that the cloud system content infrastructure server receives result data, which includes URLs it routes the data to the device which retrieves the content. Doing so would enable faster access to content since the device would be able to access the content server using the URLs.

Regarding claim 17, Zhao as modified by Shaw and Howard teaches claim 13.
Zhao does not explicitly show:
The non-transitory computer-readable storage medium of claim 13, wherein the instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to: assign a network address to the first computing system; and direct data intended for the network address to the virtual machine based at least in part on the mapping in the database
Howard shows:
The non-transitory computer-readable storage medium of claim 13, wherein the instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to: assign a network address to the first computing system; (see Fig.1 item 105 and ¶ [0036], Howard shows system includes an identity management infrastructure which creates digital identities for managed entities which encompass multiple attributes, for example, a user can have a user identifier e.g., a phone number, e-mail, etc. that is linked to multiple devices (assign a network address to the first computing system)
direct data intended for the network address to the virtual machine based at least in part on the mapping in the database (see Fig.1 and ¶ [0058], Howard shows content infrastructure may route the notification message to the destination companion device via a persistent connection maintained by companion device, if the destination is "offline" or otherwise inaccessible to content infrastructure  the content may be stored and delivery retried at a later time and the companion device can deliver or otherwise route the notification message to mobile device (direct data intended for the network address to the virtual machine)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao to incorporate the teaching of Howard such that the cloud system content infrastructure server that includes an identity management function which includes identities for managed entities such as a user identifier and routes the data to the companion computer in case the user device is unreachable. Doing so would impeove system reliability since the system would identify the content destined for the user computing system and deliver the content such as notification to the user device at a later time when it is available..

Regarding claim 20, Zhao as modified by Shaw and Howard teaches claim 13
Zhao does not explicitly show:
The non-transitory computer-readable storage medium of claim 13, wherein: the request comprises instructions for the first computing system to perform the operation by processing data; and the instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to cause the virtual machine to execute the operation and notify other computer systems in connection with the first computer system that the request is satisfied
Shaw shows:
cause the computer system to cause the virtual machine to execute the operation (see ¶ [0017], Shaw shows a VM is instantiated on a computing device allowing the VM to receive sensor information and perform a function related to the sensor information (cause the virtual machine to execute the operation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao to incorporate the teaching of Shaw such that the cloud system instantiates a VM on receiving the request and performing the operation. Doing so would enable the system to be scalable and support large number of devices since the system can instantiate cloud resources/VMs to perform operations as needed.
Howard shows:
notify other computer systems in connection with the first computer system that the request is satisfied (see Fig. 1 and ¶ [0048],[0055], Howard shows the system delivering content to mobile devices using a companion device which acts as a proxy device, ¶ [0039]-[0041],[0003] shows content may be received from sources such as the mobile device or the Internet or other services and devices, and the content infrastructure server routes the content to the mobile device, where content may include a text message, image or video data, or a push notification from an application (submit a notification to the first computer system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao to incorporate the teaching of Howard such that the cloud system includes a content infrastructure server which receives data such as notifications 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                        
/RANJAN . PANT/
Examiner
Art Unit 2458


								/RP/